                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

                                                        §
 IN RE:
                                                        §        CHAPTER 7
                                                        §
 ORLY GENGER,
                                                        §        CASE NO. 19-10926-TMD
                                                        §
           Debtor.
                                                        §

   MOTION FOR EXPEDITED CONSIDERATION OF CREDITOR ARIE GENGER’S
        EXPEDITED MOTION FOR PROTECTIVE ORDER [ECF NO. 76]

TO THE HONORABLE U.S. BANKRUPTCY JUDGE TONY M. DAVIS:

          Creditor Arie Genger (“Arie”) files this motion for expedited consideration (the “Motion

to Expedite”) of Creditor Arie Genger’s Expedited Motion for Protective Order (the “Motion for

Protective Order”) [ECF No. 76], requesting the entry of an order substantially in the form attached

hereto as Exhibit A. In support of the Motion to Expedite, Arie respectfully represents to the

Court as follows:

                                        JURISDICTION AND VENUE

          1.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

          2.        Venue is proper in this District pursuant to 28 U.S.C. § 1408.

                                          RELIEF REQUESTED

          3.        Arie requests that the Court conduct a hearing on the Motion for Protective Order

at the upcoming hearing on October 23, 2019, at 2:00 p.m. Central or as soon as the Court’s

schedule allows thereafter.

          4.        As described more thoroughly in the Motion for Protective Order, Arie seeks entry

of a protective order to protect against Creditor Sagi Genger’s repeated attempts at discovering

confidential commercial information that has no relevancy to the above-captioned bankruptcy case


                                                                                             Page 1 of 4
4831-3580-5865.1 10/7/2019 10/07/2019
(the “Case”). Absent a protective order in the Case, Sagi Genger will continue to harass Arie by

propounding ever-expanding discovery. The undersigned counsel contacted counsel for Sagi

Genger, attempting to resolve or at least limit Sagi Genger’s discovery requests to Arie. No

agreement was reached; thus, Arie seeks a protective order and resolution of this Court.

                                        REQUEST FOR HEARING

          5.        Arie requests that the Court conduct a hearing on the Motion for Protective Order

on an expedited basis at the upcoming October 23, 2019 hearing or as soon as the Court’s schedule

allows thereafter. Arie anticipates the time announcement to be thirty (30) to forty-five (45)

minutes if no objections are filed. Arie believes that the relief requested in the Motion for

Protective Order is reasonable. The United States Trustee agrees to the expedited setting. Counsel

for Sagi Genger has not indicated whether he opposes the relied requested herein.

                                                NOTICE

          6.        This Motion is being served on the parties receiving notifications in the Case

through the Court’s electronic case filing system, via email on Shane Tobin, counsel for the United

States Trustee, and via email and facsimile on John Dellaportas, counsel for Sagi Genger. Because

the Court can shorten notice on periods on an ex parte basis, Arie respectfully submits that no

further notice of this Motion to Expedite is required.

          WHEREFORE, Arie respectfully requests that this Court enter an order in the proposed

form attached hereto as Exhibit A, setting the Motion for Protective Order for hearing on October

23, 2019, at 2:00 p.m. Central or as soon as the Court’s schedule allows thereafter, and granting

such other and further relief as it deems just and proper.




                                                                                           Page 2 of 4
4831-3580-5865.1 10/7/2019 10/07/2019
Dated: October 7, 2019                   Respectfully submitted,

                                         DYKEMA GOSSETT PLLC

                                         By: /s/ Deborah D. Williamson
                                            Deborah D. Williamson
                                            State Bar No. 21617500
                                            dwilliamson@dykema.com
                                            Danielle N. Rushing
                                            State Bar No. 24086961
                                            drushing@dykema.com
                                            112 East Pecan Street, Suite 1800
                                            San Antonio, Texas 78205
                                            Telephone: (210) 554-5500
                                            Facsimile: (210) 226-8395

                                            and

                                            Aaron M. Kaufman
                                            State Bar No. 24060067
                                            akaufman@dykema.com
                                            Comerica Bank Tower
                                            1717 Main Street, Suite 4200
                                            Dallas, Texas 75201
                                            Telephone: (214) 462-6400
                                            Facsimile: (214) 462-6401

                                         ATTORNEYS FOR ARIE GENGER




                                                                                Page 3 of 4
 4831-3580-5865.1 10/7/2019 10/07/2019
                                        CERTIFICATE OF CONFERENCE

        I certify that counsel for Arie Genger conferred with John Dellaportas on behalf of Sagi
Genger regarding this Motion to Expedite on October 7, 2019, and with Shane Tobin on behalf of
the Office of the United States Trustee for the Western District of Texas regarding this Motion to
Expedite on October 7, 2019. The United States Trustee does not oppose the relief requested
herein; however, Mr. Dellaportas has not indicated whether he opposes the relief requested herein.

                                                                /s/ Deborah D. Williamson
                                                                Deborah D. Williamson


                                          CERTIFICATE OF SERVICE

       I hereby certify that on October 7, 2019, a true and correct copy of the foregoing document
was served by electronic notification by the Electronic Case Filing system for the United States
Bankruptcy Court for the Western District of Texas and to the following:

          Mr. John Dellaportas                                               Via Email and Fax
          EMMET, MARVIN & MARTIN LLP
          120 Broadway, 32nd Floor
          New York, New York 10271
          jdellaportas@emmetmarvin.com
          Facsimile: (212) 238-3100


          Shane Tobin                                                        Via Email
          Office of the U.S. Trustee for the Western District of Texas
          230 Homer Thornberry Judicial Building
          903 San Jacinto Boulevard, Room 230
          Austin, Texas 78701
          Shane.P.Tobin@usdoj.gov


                                                  /s/ Danielle N. Rushing
                                                  Danielle N. Rushing




                                                                                            Page 4 of 4
4831-3580-5865.1 10/7/2019 10/07/2019
Exhibit A
                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

                                                                §
IN RE:
                                                                §   CHAPTER 7
                                                                §
ORLY GENGER,
                                                                §   CASE NO. 19-10926-TMD
                                                                §
          Debtor.
                                                                §

ORDER GRANTING MOTION FOR EXPEDITED CONSIDERATION OF CREDITOR
ARIE GENGER’S EXPEDITED MOTION FOR PROTECTIVE ORDER [ECF NO. 76]

          Came on to be considered Motion for Expedited Consideration of Creditor Arie Genger’s

Expedited Motion for Protective Order (the “Motion to Expedite”). The Court finds that good

cause has been shown and that the Motion to Expedite should be GRANTED.

          IT IS, THEREFORE, ORDERED that a hearing on the Motion to Expedite is scheduled

as stated herein.




                                                                1
118754.000001 4818-4153-5657.1 10/7/2019 (2:27 PM) 10/07/2019
          IT IS SO ORDERED.

                                                                ###

Prepared and submitted by:

DYKEMA GOSSETT PLLC

Deborah D. Williamson
State Bar No. 21617500
dwilliamson@dykema.com
Danielle N. Rushing
State Bar No. 24086961
drushing@dykema.com
112 East Pecan Street, Suite 1800
San Antonio, Texas 78205
Telephone: (210) 554-5500
Facsimile: (210) 226-8395

and

Aaron M. Kaufman
State Bar No. 24060067
akaufman@dykema.com
Comerica Bank Tower
1717 Main Street, Suite 4200
Dallas, Texas 75201
Telephone: (214) 462-6400
Facsimile: (214) 462-6401

ATTORNEYS FOR ARIE GENGER




                                                                 2
118754.000001 4818-4153-5657.1 10/7/2019 (2:27 PM) 10/07/2019
